FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Remarks & Arguments filed on 02/09/2021 is acknowledged.
Claims 1, 2, 4, 9-12, 14, 19 and 20 are examined.
Drawings
The drawings received on 02/09/2021 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 11, 12, 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 11 recites a limitation “wherein the impingement cavity includes an exit defined between the inner surface of the combustion liner and the first surface of the heat shield panel”.  Applicant claims first surface of the heat shield panel oriented towards the combustion chamber and an impingement cavity defined between the second surface of the heat shield panel and the inner surface of the combustion liner.  Therefore, “the first surface” appears to be an error for --the second surface--.  Claims are examined with this correction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-12, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunha et al (10,533,745).
In re Claim 1:  Cunha teaches a gas turbine engine (20) component assembly (60), comprising: 
a first component (82/118, Fig. 8) having a first surface (facing 56) and a second surface (facing 85) opposite the first surface; 

    PNG
    media_image1.png
    477
    778
    media_image1.png
    Greyscale

a second component (80) having an inner surface (facing 85) oriented towards the second surface of the first component (see Fig. 8), an outer surface (facing 64) opposite the inner surface of the second component, and a cooling hole (108) extending from the outer surface of the second component to the inner surface of the second component through the second component (see Fig. 8), wherein the second surface of the first component and the inner surface of the second component define a cooling channel (85) therebetween in fluid communication with the cooling hole for cooling the second surface (desired result) of the first component, 

wherein the second component has a variable thickness (see Fig. 8) along a first length (axially from annotated “first point” to “second point”) of the second component, the variable thickness being configured to adjust a distance between the first surface of the second component and the second surface of the first component throughout the first length of the second component such that a Mach number of a cross airflow within the cooling channel is adjusted to promote movement of particulate through the cooling channel and towards the exit of the cooling channel (desired result, as the cross section of the channel 85 reduces, velocity increases towards the most downstream aperture 154). 
In re Claim 2:  Cunha teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the first length of the second component extends from a first point (annotated) to a second point (annotated), the first point having a first distance (see Fig. 8 at first point) between the inner surface of the second component and the second surface of the first component and the second point having a second distance (see Fig. 8 at second point) between the inner surface of the second component and the second surface of the first component, and wherein the second distance is less than the first distance (see Fig. 8). 
In re Claim 4:  Cunha teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the distance between the inner surface of the second component and the second surface of the first component is adjusted linearly (see Fig. 8) over the first length of the second component by the variable thickness. 
In re Claim 9:  Cunha teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the cooling hole is oriented perpendicular (see Fig. 8) to the second surface of the first component. 
In re Claim 10:  Cunha teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the first component further comprises a second aperture (158) extending from the second surface of the first component to the first surface of the first component and fluidly connecting the cooling channel to an area located proximate the first surface of the first component (see Fig. 8). 
In re Claim 11:  Cunha teaches a combustor (30/60, Fig. 8) for use in (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) a gas turbine engine (20), the combustor enclosing a combustion chamber having a combustion area, wherein the combustor comprises: 
a heat shield panel (82/118) having a first surface (annotated) oriented towards the combustion area (56) and a second surface (annotated) opposite the first surface; 
a combustion liner (80) having an inner surface (annotated) oriented towards the second surface of the heat shield panel (see Fig. 8), an outer surface (annotated) opposite the inner surface, and a primary aperture (108) extending from the outer surface to the inner surface through the combustion liner (see Fig. 8), wherein the second surface of the heat shield panel and the inner surface of the combustion liner define an impingement cavity (85)  therebetween in fluid communication with the primary apertures for cooling (desired result) the second surface of the heat shield panel,
wherein the impingement cavity includes an exit (aperture 154) defined between the inner surface of the combustion liner and the second surface of the heat shield panel, and 
wherein the combustion liner has a variable thickness (see Fig. 8) along a first length (from annotated “first point” to “second point”) of the combustion liner, the variable thickness being configured to adjust a distance between the inner surface of the combustion liner and the second surface of the heat shield panel throughout the first length of the combustion liner such that a Mach number of a cross airflow within the impingement cavity is adjusted to promote movement of particulate through the impingement cavity and towards the exit of the impingement cavity (desired result, as the cross section of the cavity 85 reduces, velocity increases towards the most downstream aperture 154).
In re Claim 12:  Cunha teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the first length of the combustion liner extends from a first point (annotated) to a second point (annotated), the first point having a first distance (see Fig. 8) between the inner surface of the combustion liner and the second surface of the heat shield panel and the second point having a second distance (see Fig. 8) between the inner surface of the combustion liner and the 
In re Claim 14:  Cunha teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the distance between the inner surface of the combustion liner and the second surface of the heat shield panel is adjusted linearly (see Fig. 8) over the first length of the combustion liner by the variable thickness. 
In re Claim 19:  Cunha teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the primary aperture is oriented perpendicular to the second surface of the heat shield panel (see Fig. 8). 
In re Claim 20:  Cunha teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the heat shield panel further comprises a secondary aperture (158) extending from the second surface of the heat shield panel to the first surface of the heat shield panel and fluidly connecting the impingement cavity to the combustion area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9-12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunha in view of Cunha et al (10,386,066, herein after Cunha’066).
In re Claim 1:  Cunha teaches a gas turbine engine (20) component assembly (60), comprising: 

a second component (80) having an inner surface (facing 85) oriented towards the second surface of the first component (see Fig. 8), an outer surface (facing 64) opposite the inner surface of the second component, and a cooling hole (108) extending from the outer surface of the second component to the inner surface of the second component through the second component (see Fig. 8), wherein the second surface of the first component and the inner surface of the second component define a cooling channel (85) therebetween in fluid communication with the cooling hole for cooling the second surface (desired result) of the first component, 
wherein the cooling channel includes an exit (aperture 154) defined between the second surface of the first component and the inner surface of the second component, and 
wherein the second component has a variable thickness (see Fig. 8) along a first length (axially from annotated “first point” to “second point”) of the second component, the variable thickness being configured to adjust a distance between the first surface of the second component and the second surface of the first component throughout the first length of the second component such that a Mach number of a cross airflow within the cooling channel is adjusted to promote movement of particulate

    PNG
    media_image2.png
    477
    778
    media_image2.png
    Greyscale

through the cooling channel and towards the exit of the cooling channel (desired result, as the cross section of the channel 85 reduces, velocity increases towards the most downstream aperture 154). 
However, Cunha does not teach an exit at the downstream end of the cooling channel.
Cunha’066 teaches an exit 162 (Fig. 9) at the downstream end of the cooling channel (84).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include an exit at the downstream end of the cooling channel to effusion cool the combustion liner as taught by Cunha’066.
In re Claim 2:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the first length of the second component extends from a first point (annotated) to a second point (annotated), the first point having a first distance (see Fig. 8 at first point) between the inner surface of the second component and the second surface of the first component and the second point having a second distance (see Fig. 8 at second point) between the inner surface of the second component and the second surface of the first component, and wherein the second distance is less than the first distance (see Fig. 8). 
In re Claim 4:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the distance between the inner surface of the second component and the second surface of the first component is adjusted linearly (see Fig. 8) over the first length of the second component by the variable thickness. 
In re Claim 9:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the cooling hole is oriented perpendicular (see Fig. 8) to the second surface of the first component. 
In re Claim 10:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 1, above.  Cunha further teaches wherein the first component further comprises a second aperture (158) extending from the second surface of the first component to the first surface of the first component and fluidly connecting the cooling channel to an area located proximate the first surface of the first component (see Fig. 8). 
In re Claim 11:  Cunha teaches a combustor (30/60, Fig. 8) for use in (the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II) a gas turbine engine (20), the combustor enclosing a combustion chamber having a combustion area, wherein the combustor comprises: 

a combustion liner (80) having an inner surface (annotated) oriented towards the second surface of the heat shield panel (see Fig. 8), an outer surface (annotated) opposite the inner surface, and a primary aperture (108) extending from the outer surface to the inner surface through the combustion liner (see Fig. 8), wherein the second surface of the heat shield panel and the inner surface of the combustion liner define an impingement cavity (85)  therebetween in fluid communication with the primary apertures for cooling (desired result) the second surface of the heat shield panel,
wherein the impingement cavity includes an exit (aperture 154) defined between the inner surface of the combustion liner and the second surface of the heat shield panel, and 
wherein the combustion liner has a variable thickness (see Fig. 8) along a first length (from annotated “first point” to “second point”) of the combustion liner, the variable thickness being configured to adjust a distance between the inner surface of the combustion liner and the second surface of the heat shield panel throughout the first length of the combustion liner such that a Mach number of a cross airflow within the impingement cavity is adjusted to promote movement of particulate through the impingement cavity and towards the exit of the impingement cavity (desired result, as the cross section of the cavity 85 reduces, velocity increases towards the most downstream aperture 154).
However, Cunha does not teach an exit at the downstream end of the impingement cavity.
Cunha’066 teaches an exit 162 (Fig. 9) at the downstream end of the impingement cavity (84).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include an exit at the downstream end of the impingement cavity to effusion cool the combustion liner as taught by Cunha’066.
In re Claim 12:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the first length of the combustion liner extends from a first point (annotated) to a second point (annotated), the first point having a first distance (see Fig. 8) between the inner surface of the combustion liner and the second surface of the heat shield panel and the second point having a second distance (see Fig. 8) between the inner surface of the combustion liner and 
In re Claim 14:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the distance between the inner surface of the combustion liner and the second surface of the heat shield panel is adjusted linearly (see Fig. 8) over the first length of the combustion liner by the variable thickness. 
In re Claim 19:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the primary aperture is oriented perpendicular to the second surface of the heat shield panel (see Fig. 8). 
In re Claim 20:  Cunha i.v. Cunha’066 teaches the invention as claimed and as discussed for Claim 11, above.  Cunha further teaches wherein the heat shield panel further comprises a secondary aperture (158) extending from the second surface of the heat shield panel to the first surface of the heat shield panel and fluidly connecting the impingement cavity to the combustion area.
Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new grounds of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741